Opinion by
Cline, J.
At the trial the Government raised the question as to whether the protest was timely. On December 14, 1946, plaintiff sent a letter to the collector of customs claiming the merchandise to be free of duty as antiques and requesting that the amount paid as customs duty be returned to him. Subsequently, on February 17, 1947 (more than 60 days after liquidation), plaintiff sent another letter to the customs officials setting forth his claim. The collector stated in a letter to plaintiff, dated March 12, 1947, that the protest had been *180numbered as of December 16, 1946. It was held that the letter of December 14 was a protest and was timely, the court-stating that a protest is not required to be in a particular form nor need it designate the paragraph under which the claim is made, provided that it informs the collector of the real ground of the complaint. (Carter v. United States, 1 Ct. Cust. Appls. 64, T. D. 31033; Frankenberg v. United States, 13 Cust. Ct. 123, C. D. 882; and Raybestos Manhattan, Inc. v. United States, 27 C. C. P. A. 340, C. A. D. 109, cited.) On the advice of the examiner, counsel for the Government conceded that the pieces of lace in question are artistic antiquities. It was therefore held that'the merchandise is free of duty under paragraph 1811 as artistic antiquities produced prior to the year 1830.